    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)

    Joseph Lubertazzi, Jr., Esq.
    Franklin Barbosa, Jr., Esq.
    McCARTER & ENGLISH, LLP
    100 Mulberry Street
    Newark, New Jersey 07102
    (973) 622-4444
    jlubertazzi@mccarter.com
    fbarbosa@mccarter.com

    Counsel for Wells Fargo Bank, National Association

    In re:                                                       Chapter 11
    RTW RETAINWINDS, INC., et al.,
                                                                 Case No. 20-18445 (JKS)
                                         1
                              Debtors.
                                                                 Joint Administration Requested

             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that Franklin Barbosa, Jr. of McCarter & English, LLP, hereby

enters his appearance in the above-captioned case in accordance with Fed. R. Bankr. P. 9010(b)

for Wells Fargo Bank, National Association (“Wells Fargo”). Request is made that the documents

filed in this case and identified below be given and served upon the following person at the address,

telephone, facsimile number and e-mail address indicated below:

                                     McCARTER & ENGLISH, LLP
                                     Franklin Barbosa, Jr., Esq.
                                     Four Gateway Center
                                     100 Mulberry Street
                                     Newark, New Jersey 07102
                                     Telephone: (973) 849-4148
                                     Facsimile: (973) 624-7070
                                     Email: fbarbosa@mccarter.com



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.

ME1 33822669v.1
        DOCUMENTS:

             All notices entered pursuant to Fed. R. Bankr. P. 2002.

             All documents and pleadings of any nature.


        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim or suit is intended to waive Wells Fargo’s (i) right to have final

orders in non-core matters entered only after de novo review by a United States District Court Judge;

(ii) right to a jury trial in any proceeding so triable herein, or in any case, controversy or proceeding

related hereto; (iii) right to have the reference withdrawn by a United States District Court Judge in

any matter subject to mandatory or discretionary withdrawal, including proceedings over which the

Bankruptcy Court lacks constitutional authority to enter final judgments; or (iv) other rights, claims,

defenses, setoffs or recoupments to which Wells Fargo is or may be entitled under agreements, in law

or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved.

Date: July 13, 2020                                     McCARTER & ENGLISH, LLP
      Newark, NJ
                                                        By: /s/ Franklin Barbosa, Jr.
                                                               Franklin Barbosa, Jr.

                                                        Four Gateway Center
                                                        100 Mulberry Street
                                                        Newark, NJ 07102
                                                        Telephone: (973) 849-4148
                                                        Facsimile: (973) 624-7070
                                                        fbarbosa@mccarter.com

                                                        Attorneys for Wells Fargo Bank, National
                                                        Association




ME1 33822669v.1
